United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Irving, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1790
Issued: April 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 28, 2011 appellant filed a timely appeal from a March 2, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs’ (OWCP) denying her request for a
prerecoupment hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. Because
more than 180 days elapsed between the last merit decision of OWCP dated January 13, 2011 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of this claim.2

1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final OWCP decisions issued on and after November 19, 2008, a claimant
has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e). 180 days from the January 13, 2011 merit
decision was July 13, 2011. As appellant filed her appeal on July 28, 2011, the Board does not have jurisdiction
over the January 13, 2011 decision.

ISSUE
The issue is whether OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
FACTUAL HISTORY
On November 3, 2009 appellant, then a 58-year-old management program assistant,
tripped and fell injuring her left shoulder. OWCP accepted the claim for closed fracture of the
left upper end of humerus. Appellant stopped work on November 3, 2009. OWCP paid
appropriate benefits and eventually placed her on its periodic compensation rolls, where she
received compensation by direct deposit. Appellant returned to light-duty work on March 16,
2010 for three days a week and on a full time basis effective April 22, 2010.
On October 26, 2010 OWCP informed appellant of its preliminary determination that she
received an overpayment of $3,552.11, because she was paid in error for the period March 16 to
April 10, 2010. It noted that appellant’s compensation benefits were terminated effective
March 16, 2010 but she was paid a complete check for the period March 14 to April 10, 2010 in
the amount of $2,528.00. Further, appellant was paid an additional 64 hours of leave without
pay from March 15 to April 7, 2001 in the amount of $1,204.68. It further advised her of its
preliminary determination that she was with fault in the creation of the overpayment as she was
aware or should have reasonably been aware that she was not due compensation benefits for loss
of pay and wage earning at the same time. OWCP requested that appellant complete the
enclosed overpayment recovery questionnaire and submit supporting financial documents.
Additionally, it notified her that, within 30 days of the date of the letter, she could request a
telephone conference, a final decision based on the written evidence or a prerecoupment hearing.
In response to the preliminary decision, appellant’s sister telephoned OWCP on
November 17, 2010. She indicated that appellant had a stroke and that she was handling
everything for appellant as she could not take care of her personal business. In a later call of the
same date, appellant’s sister indicated that she received the paperwork regarding the
overpayment but because of appellant’s stroke, it would be difficult to pay back at this time. No
further evidence regarding the overpayment was received. The record did not contain evidence
indicating that appellant’s sister was an authorized representative.
By decision dated January 13, 2011, OWCP finalized its determination that appellant
received an overpayment of $3,552.11 during the period March 14 through April 10, 2010 and
that she was with fault in creating the overpayment. It advised her to send in a check for the full
amount of the overpayment or to contact OWCP to make other arrangements for repayment.
On January 24, 2011 appellant’s sister telephoned OWCP. OWCP noted that appellant’s
file contained no release or authorization from her for her sister and as such OWCP could not
communicate with her sister until it received such written authorization.
On February 1, 2011 appellant requested a prerecoupment hearing on the issues of fault
and a possible waiver of the overpayment with OWCP’s branch of Hearings and Review. She

2

submitted a statement describing her health and financial issues along with a completed
overpayment recovery questionnaire.
By decision dated March 2, 2011, OWCP denied appellant’s request for a prerecoupment
hearing as untimely.
LEGAL PRECEDENT
OWCP regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault and the right to request waiver of the overpayment.3 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.4
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right
to a hearing.5 The only right to a review of a final overpayment decision is to the Board.6 The
hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final overpayment decision.7
ANALYSIS
OWCP notified appellant of its preliminary determination that she received an
overpayment of compensation in a letter dated October 26, 2010. It informed her that she could
request a telephone conference, a prerecoupment hearing or a final decision based on the written
evidence within 30 days of the date of the letter. Appellant requested a prerecoupment hearing
on February 1, 2011 after OWCP had finalized its overpayment determination on
January 13, 2011. As her request was more than 30 days after OWCP’s October 26, 2010
notification of overpayment, it was untimely. Thus, under the regulations appellant waived her
right to a prerecoupment hearing.8 Further, FECA provides that the hearing provisions of section
8124(b) do not apply to a final overpayment decision.9 Accordingly, OWCP properly denied
appellant’s request for a prerecoupment hearing.
On appeal, appellant argues that her health and financial circumstances surrounding the
overpayment should be taken into consideration as well as her attempts to contact OWCP
through her sister. The Board, however, has no jurisdiction over the merits of the claim.10
3

20 C.F.R. § 10.431.

4

Id. at § 10.432.

5

Id.

6

Id. at § 10.440(b).

7

Id.; see also Philip G. Feland, 48 ECAB 485 (1997).

8

Id.

9

Id. at § 10.440(b); see also Philip G. Feland, supra note 7.

10

See supra note 2.

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

